Citation Nr: 1136915	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-03 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a skin disorder of the feet.

3.  Entitlement to service connection for a skin disorder of the hands, to include as due to exposure to Agent Orange.

4.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently assigned "staged" ratings of 30 percent prior to February 20, 2009, and 10 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1972 and from January 1991 to June 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In May 2011, the Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

Service connection for tinnitus was denied by an August 1993 rating decision, and a subsequent application to reopen was also denied in January 2009.  In April 2011, the Veteran submitted a claim for service connection for tinnitus.  Consequently, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

While the Board has determined that new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disorder of the feet, it has also found that further development is now warranted.  The issues of entitlement to service connection for a skin disorder of the feet (on de novo review) and hands, whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hearing loss, and an initial increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed August 1993 rating decision denied service connection for a skin disorder of the feet (fungus) based essentially on a finding that the Veteran did not have a current skin disorder of the feet that was related to a skin disorder of the feet for which he was treated in service.

2.  Evidence received since the August 1993 rating decision includes evidence not of record at the time of that decision which suggests that the Veteran has a current skin disorder of the feet, relates to an unestablished fact necessary to substantiate the claim of service connection for a skin disorder of the feet, and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a skin disorder of the feet may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this matter; however, as this decision grants that portion of the claim that is being addressed, there is no need to belabor the impact of the VCAA in the matter, as any notice error or duty to assist omission to date is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The record reflects that prior to the current appeal the Veteran was denied service connection for a skin disorder of the feet (fungus) by an RO rating decision dated in August 1993.  The Veteran did not appeal the August 1993 rating decision; thus, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In October 2005, he submitted a claim again requesting service connection for a skin condition of both feet.

Generally, an unappealed rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  However, a veteran may request that VA reopen his claim upon the receipt of new and material evidence.  38 U.S.C.A. § 5108.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  Pertinent VA regulation defines "new and material" evidence as evidence not previously submitted which relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

In evaluating a veteran's request to reopen a previously disallowed claim, the credibility of any new evidence will be presumed for purposes of determining whether to reopen the previously denied claim.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

At the time of the August 1993 final denial in this matter, the evidence under consideration consisted of the Veteran's service treatment records (STRs) and a September 1992 report of VA skin examination which noted the Veteran's history of persistent rash of the feet since Vietnam.  Based on this evidence, the RO denied service connection for foot rash, finding that that the onetime in-service treatment for athlete's foot is considered to have been an acute condition that resolved with treatment and no other in-service treatment was shown for any type of skin condition.  

Since the RO's August 1993 final rating decision, additional evidence has been associated with the claims file which the Board finds to be both "new" and "material."  Specifically, the record contains additional lay evidence in the form of the Veteran's videoconference hearing testimony in which the Veteran asserts that he has experienced problems with the skin on his feet since active service and that he has self-medicated and sought dermatologic treatment.  In addition, the January 2008 VA peripheral nerves examination report notes that the Veteran is treated by a private dermatologist for sores on his feet that will not heal.  

Recently, the United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010).  Here, the Board finds that the competent lay statements of the Veteran and the above-noted January 2008 VA peripheral nerves examination finding suggests that he first manifested skin problems of the feet while on active duty which have continued to the present.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  If this newly submitted lay evidence is presumed credible, see Justus, 3 Vet. App. at 512-13, the Veteran has submitted evidence which "indicates" that the skin disorder of his feet "may be associated" with symptoms that developed and were treated during and after service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As such, new and material evidence has been submitted and the Veteran's previously denied claim of entitlement to service connection for a skin disorder of the feet is reopened.  Shade, 24 Vet. App. at 119-21.


ORDER

The Veteran's previously denied claim of entitlement to service connection for a skin disorder of the feet is considered reopened and, to this extent, the appeal is granted.


REMAND

A review of the evidence reveals that the reopened claim for service connection for a skin disorder of the feet requires further evidentiary development.  As the evidence suggests that the Veteran might have a skin disorder of the feet and hands (he has also reported that he has self medicated for skin problems on his hands since service) that is directly related to his experiences in service, the "low threshold" standard as to when a VA examination to secure medical nexus opinion is necessary has been met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, service connection for diabetes mellitus, peripheral neuropathy, and bilateral upper and lower extremities, has been granted.  Accordingly, the Board finds that the claims for both skin disorders of the feet and hands must be remanded for an examination to determine whether the Veteran has a skin disorder of the feet and hands due to service or secondary to a service-connected disability.

Regarding the claim of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hearing loss, it is noted that, in a claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until the previously denied claim has been reopened.  38 C.F.R. § 3.159(c)(4)(iii).  However, the Court has held that once VA undertakes to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Veteran underwent VA audiology examination in December 2008 (during the current appeal period) and the examiner noted the Veteran's hearing loss on entering both periods of service and opined that the Veteran's current hearing loss "is not related to either of the time periods indicated as active duty service."  However, the examiner did not explain the rationale for the opinion other than that a comparison of the service enterance and separation hearing evaluations indicated no significant changes in the hearing for either ear.  Notably, it is established by legal precedent (see Hensley v. Brown, 5 Vet. App. 155, 159 (1993)) that the requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by audiometric testing during active military service in order for service connection for hearing loss to be granted.  Moreover, the examiner did not specifically address the issue of whether pre-existing hearing loss was aggravated in service.  Therefore, the nexus opinion provided is inadequate and another examination is necessary.

The Veteran also seeks an increased rating for his PTSD.  The most recent VA examination to assess this disability was in November 2010.  At the subsequent (May 2011) videoconference hearing, the Veteran testified that this disability was more severe than shown in the November 2010 VA examination report and that he had under-reported the severity of his symptoms during the prior examinations.  When a Veteran indicates that his disability has increased since his last VA examination, a reexamination should be scheduled.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination necessary where a Veteran alleged worsening, and the most recent VA examination was two years prior).  Accordingly, a contemporaneous examination to evaluate the Veteran's PTSD is also necessary.

The record further reflects that the Veteran receives ongoing VA treatment and that he has received private treatment by a dermatologist (See January 2008 VA peripheral nerves examination report) and at Family Practice Associates.  Any unassociated records of treatment the Veteran has received for the issues on appeal may contain information pertinent to his claims, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the providers of all treatment and/or evaluation he has received for the disabilities at issue, and to provide the releases needed to secure any private records of such evaluation/treatment.  Of particular interest are records of private dermatology treatment, from Family Practice Associates, and records of updated VA treatment.  The RO should obtain complete clinical records (those not yet secured) from all sources identified.  If any provider does not respond to an RO request for copies of records, the Veteran and his representative should be so advised, and reminded that ultimately it is his responsibility to ensure that any private records are received.

2.  The RO should arrange for a dermatological examination of the Veteran to ascertain the nature and likely etiology of any skin disabilities on his feet and hands.  The claims folder should be made available to the examiner prior to the examination and the examination report should reflect that the claims file was reviewed.  Based on review of the record and examination of the Veteran, the examiner should identify (by medical diagnosis) each skin disorder found present on the Veteran's feet and hands.  As to each diagnosed skin disability, the examiner should provide an opinion whether such is at least as likely as not (50% or better probability) related to the Veteran's service, and specifically the skin complaints noted/treated therein, or is secondary to his service-connected diabetes mellitus, peripheral neuropathy, and/or bilateral upper and lower extremities.  All opinions are to be accompanied by a clear explanation of rationale, with reference to supporting evidence in the record.  If the examiner finds that the requested medical opinion cannot be made without resort to speculation, the examiner must clearly explain the medical reasons for that conclusion.

3.  The RO should arrange for a VA audiology examination.  All indicated studies should be performed.  The claims folder should be made available to the examiner prior to the examination and the examination report should reflect that the claims file was reviewed.  The examiner should review all audiology reports of record and should opine as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's current bilateral hearing loss is due to any of his active service periods or whether a preexisting hearing loss was aggravated by any of the Veteran's active service periods.  All opinions are to be accompanied by a clear explanation of rationale, with reference to supporting evidence in the record.  If the examiner finds that the requested medical opinion cannot be made without resort to speculation, the examiner must clearly explain the medical reasons for that conclusion.

4.  The RO should then arrange for the Veteran to be examined by a psychiatrist to determine the severity of his PTSD.  The claims file must be made available to the examiner, and the report should reflect that the claims file was reviewed.  The examiner should comment on the Veteran's current level of social and occupational impairment due to his PTSD.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  All opinions are to be accompanied by a clear explanation of rationale, with reference to supporting evidence in the record.  

5.  The RO should ensure that development sought above is completed, and then readjudicate the claims.  If any remain denied, the RO should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and the case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




___________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


